Grant, J.
I find nothing upon the record in this case to indicate any intent or disposition on the part of the executors of the estate of Mrs. Morgan to conceal any papers, documents, deeds, or conveyances from the relator. The probate judge returns that the interrogatories were truthfully and fairly answered, and that the purpose of the relator has thereby been fully attained. They have offered to give to the relator free and full access to all the books of account, papers, deeds, and documents in their possession which they received and hold as executors. Neither the relator nor his attorneys have any right to remove them from the office or control of the executors. The sole purpose of this statute1 is to procure the production and examination of the documents specified in it. This was all that was sought or granted in Perrin v. Circuit Judge, 49 Mich. 342.
The executors answer that they claim title by virtue of certain deeds or conveyances which are of record. It appears to be insisted that these conveyances are void as to creditors. To enable the relator to obtain such facts in regard to these transfers as appear upon the books and papers which formerly belonged to Mr. Morgan, as a guide to his future course in the matter, the executors of Mrs. Morgan have tendered him the examination of and free access to them.
In reply to the fifth interrogatory the executors answer that—
“ There is nothing in any books or papers in our hands, *443or in tbe hands of either of ns, that to our knowledge, or in our belief, would change or modify the record title to the lands described in interrogatory one. It would require the labor of a single person for months, if not years, to make the schedule requested; and we decline to perform that labor without compensation.'’'’
This labor and expense should not, in my judgment, be imposed upon the executors. The relator has obtained all he is entitled to by the opportunity for an examination. If, upon such examination, the guardian or the executors shall show any disposition to withhold any books, deeds, papers, or other information to which he may be entitled, the relator may then apply to the probate court, under the statute, for discovery thereof.
The writ must be denied.
The other Justices concurred;